                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
KEITH JACKSON,

                         Plaintiff,
      v.                                          Case No. 17-cv-194-pp

DR. PATRICK MURPHY, GARY HAMBLIN,
EDWARD WALL, JUDY SMITH,
SARA SCHNEIDER, DANIELLE FOSTER,
MORGAN BAILEY, WILLIAM MCCREEDY,
WILLIAM GOLDEN, JAMIE BARKER,
DAVID BURNETT, LON BECHER,
HOLLY GUNDERSON, ASHLEE WALDVOGEL,
THERESA MURPHY, and CARRIE SPRANGER,

                        Defendants.
______________________________________________________________________________

ORDER DIRECTING DEFENDANTS TO FILE A MORE DETAILED RESPONSE
 TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION (DKT. NO. 64),
  GRANTING PLAINTIFF’S MOTION TO CORRECT NAMED DEFENDANTS
     (DKT. NO. 67), DENYING PLAINTIFF’S MOTION FOR TEMPORARY
 RESTRAINING ORDER (DKT. NO. 73), DENYING PLAINTIFF’S MOTION TO
      COMPEL (DKT. NO. 79), DENYING DEFENDANTS’ MOTION FOR
   PROTECTIVE ORDER (DKT. NO. 81), DENYING AS MOOT PLAINTIFF’S
  MOTION TO POSTPONE DEPOSITION (DKT. NO 90), DENYING WITHOUT
 PREJUDICE PLAINTIFF’S MOTION TO APPOINT COUNSEL (DKT. NO. 90),
     DENYING PLAINTIFF’S MOTION TO COMPEL (DKT. NO. 104) AND
                   AMENDING THE SCHEDULING ORDER
______________________________________________________________________________

      Plaintiff Keith Jackson is a Wisconsin state prisoner at Oshkosh

Correctional Institution, and is representing himself. He is proceeding on an

Eighth Amendment deliberate indifference to a serious medical need claim,

based on allegations that the defendants delayed and failed to treat his soft

tissue disease symptoms over the course of about four-and-a-half years,




                                        1
resulting in unnecessary pain and suffering. See Dkt. No. 40 at 3-5. The court

will address several motions that the parties have filed.

I.    Plaintiff’s Motions for Injunctive Relief, dkt. nos. 64, 73

      A.     Motion for Preliminary Injunction

      The plaintiff has filed a motion for preliminary injunction. Dkt. No. 64.

He seeks an order “to stop Dr. Murphy from deciding, performing or having

anything to do” with providing him medical care. Id. at 1. The plaintiff

describes in detail the basis for his motion, which primarily was Dr. Murphy’s

alleged failure to diagnose and treat his symptoms, which he alleges resulted in

emergency surgery at Mercy Hospital on June 10, 2018, to remove the

plaintiff’s gall bladder. Id. at 1-2.

      Specifically, the plaintiff alleges that on June 6, 2018, he was rushed to

the Mercy Hospital emergency room after vomiting blood and suffering severe

stomach pain. Id. at 1. He allegedly received a CT scan and was found to have

an enlarged gallstone blocking his cystic and bile ducts. Id. The plaintiff states

that he was given pain medication, told that he would be returned to Oshkosh

and hat prison staff would schedule surgery for him immediately. Id. The next

day, the plaintiff had blood in his urine. Id. He took a bag of bloody urine to the

“HSU” (Health Services Unit) and, once there, he provided another urine

sample which the nurse took to Dr. Murphy, who allegedly stated that the

plaintiff “was not peeing blood and that’s not blood in [his] urine.” Id. On June

8, the plaintiff visited Mercy Hospital and staff there told him that the surgery

had been scheduled. Id. at 1-2. The plaintiff states that he then was returned


                                         2
to prison and that he was in pain, but had pain medication. Id. at 2. The next

evening, the plaintiff allegedly starting vomiting, and some of the vomit was

bloody. Id. Prison staff allegedly immediately transported the plaintiff to the

emergency room at Mercy Hospital and on June 10, his gallbladder was

removed. Id. He was hospitalized until June 15 and then returned to Oshkosh.

Id. The plaintiff states that Dr. Murphy did not see him when he returned to

Oshkosh, but that a nurse did see him. Id. The plaintiff also states that Dr.

Murphy has shown incompetency for years in treating him, and he attaches

several exhibits to his motion. Id.

      The plaintiff’s exhibits consist of twelve Health Service Requests that the

plaintiff submitted between May 16, 2017 and June 7, 2018. Dkt. No. 65-3 at

1-12. The court describes these Health Service Requests below.

      1)   On May 6, 2017, the plaintiff stated that he “need diaper size
           large, still leaking still having stomach and testicle pain.” Dkt.
           No. 65-3 at 1. The HSU Response indicates that the plaintiff
           was scheduled to be seen in the HSU. Id.

      2)   On May 9, 2017, the plaintiff stated, “although the diapers are
           crap and the pee still running down my leg and I ruin my shoe
           I still need more diapers also you still need to send the two
           athletic supporters to [me] for 2 reasons being it holds diaper
           in place and 2 it holds test[e] in place and still having stomach
           and testicle pain (sic).” Id. at 2. The May 11, 2017, response
           from Nurse Hansen states, “You will be scheduled to address
           your concerns with a nurse, so we can better meet your needs.”
           Id.

      3)   On May 9, 2017, the plaintiff stated, “Dr. Murphy I want to and
           need to go back to UW Hosp and see Dr. Bell because since Dr.
           Bell performed that prostat[e] and bladder test I’ve been peeing
           on myself and not feeling the urine or pee when it comes out
           until it’s running down my leg, my penis hurt too as do my right
           test[e] and the diapers and pads are junk these things are not

                                         3
     designed for men because the piss still runs down my leg. I want
     to see Dr. Bell.” Id. at 3. The May 11, 2017, response from Nurse
     Hansen states, “Continue with the pelvic floor exercises
     prescribed. You are scheduled a follow-up appointment with
     UW.” Id.

4)   On May 13, 2017, the plaintiff stated, “I wrote you about my
     leaking urine and stomach hurt and needing diapers you said I
     would see a nurse that was 3 or 4 days ago and still haven’t saw
     them. I need diapers.” Id. at 4. The response indicates that the
     plaintiff is scheduled to be seen in HSU by “RN/LPN.” Id.

5)   On May 24, 2017, the plaintiff stated, “I am asking you to
     provide me “conducive” that works. A condom would fit better
     and secure the urine from running down my legs and ruining
     my shoes and clothes and I would also know when it’s full and
     also possible now rinse and reuse, but now I need more useless
     diaper I still have stomach pain in bladder area and penis.” Id.
     at 5. The May 25, 2017 response indicate that the plaintiff was
     scheduled to be seen in the HSU by “MD/DO” and that he was
     “treated today.” Id.

6)   On February 21, 2018, the plaintiff stated, “I just pee and that
     been a few min I now feel leaking what I don’t get is why the pee
     isn’t stop by soaking in underwear even if I wrap up with towel
     it will go down leg, my stomach also still hurt as well nothing
     right.” Id. at 6. The February 22 response from Nurse Hansen
     indicates that the plaintiff was seen that day for a nursing sick
     call. Id.

7)   On March 21, 2018, the plaintiff stated, “Dr. Murphy I’m still
     having urine leakage very bad soaking my socks and some right
     testicle pain now and a mass can be felt as an attachment to
     right testicle, I still having stomach pain.” Id. at 7. Nurse
     Hansen responded that day and the response indicates that the
     plaintiff had a nursing sick call that day and that he was
     scheduled to be seen in HSU by “RN/LPN.” Id.

8)   The plaintiff stated (date illegible), “Dr. Murphy I’m still having
     heavy urine leakage and it’s still run down my leg. You still
     haven’t saw me about urologist last visit. I still have right
     testicle pain and mass growing around testicle, I still have
     stomach pain.” Id. at 8. On March 31, 2018, Nurse Hansen
     responded, “Medical concern forwarded to Dr. Murphy.
     Reported symptoms such as testicular pain, mass growth,


                                   4
           stomach pain reported by you required HSU to respond &
           assess.” Id.

      9)   The plaintiff stated (date illegible), “Dr. Murphy still having
           stomach pain in the area we talked about and testicle pain also
           still leaking urine badly right testicle pain.” Id. at 9. Nurse
           Hansen’s April 19, 2018 response indicates that the plaintiff
           was scheduled to be seen in HSU by “RN/LPN.” Id.

      10) On May 4, 2018, the plaintiff stated, “Dr. Murphy I’m still
          experiencing stomach pain, testicle pain and heavy bladder
          leakage; also that problem with restricted breathing.” Id. at 10.
          Nurse Hansen’s May 5, 2018 response indicates that the
          plaintiff had a nursing sick call “today.” Id.

      11) On May 18, 2018, the plaintiff stated, “Dr. Murphy I went to
          UW last Fri and Dr. Jarraud told me someone made a mistake
          about doing the procedure for Botox on bladder, I’m still having
          testicle pain stomach pain and heavy urine leaking.” Id. at 11.
          On May 19, 2018, HSU staff commented, “UW-Urology wrote a
          recommendation to monitor for now and follow-up in about 6
          months. They did not write recommendations for Botox at this
          time. Please resubmit if HSU evaluation is needed before then.”
          Id.

      12) On June 7, 2018, the plaintiff stated, “blood in urine.” Id. at 12.
          A nurse signed the form, but it is not clear from the from if the
          plaintiff received treatment that day. Id.

Dkt. No. 65-3 at 1-12.

      The defendants assert that the court should deny the plaintiff’s motion

because the motion “makes clear that he is being provided with medical care to

treat his complaints.” Dkt. No. 68 at 2; Dkt. No. 69. According to the

defendants, the plaintiff’s disagreement with the care he is being provided is

not enough to prove deliberate indifference. Dkt. No. 68 at 3. They contend that

because the plaintiff cannot show a likelihood of success on the merits of the

underlying lawsuit or that he will suffer irreparable harm, the court should



                                        5
deny his motion. Id. The defendants also state that they will provide the court

with a more detailed response if the court needs additional briefing. Id.

      In his reply, the plaintiff states that he has suffered actual and imminent

injury based on Dr. Murphy’s failure to diagnose the gallstone, as well as delay

in treatment that could have eliminated pain and suffering. Dkt. No. 72 at 2.

      B.     Plaintiff’s Motion for Temporary Restraining Order

      Almost a month after he filed the motion for a preliminary injunction, the

plaintiff filed a motion for a temporary restraining order “stopping any medical

treatment by Dr. Patrick Murphy[.]” Dkt. No. 73 at 1. The basis for this motion

is similar to the basis for the motion for preliminary injunction—he asserts that

Dr. Murphy has failed to diagnose his medical problems since he arrived at

Oshkosh and failed to listen to other medical professionals about his medical

conditions since 2010, and that most recently Murphy told the plaintiff that the

pain he had was gas but it was actually a gallstone trapped between “cystic

(cystic duct) and bile,” which resulted in the plaintiff having to have his

gallbladder removed. Id. In addition, the plaintiff states that he has been

leaking urine since March 2017, and that he had right testicle pain, but that

Dr. Murphy has not tried to resolve these issues. Id. at 2. The plaintiff states

that he does not “ever want Dr. Murphy to medically see me, treat me or make

any kind of decisions on my medical conditions or treatment.” Id.

      The defendants’ response reiterates their arguments from their response

to the plaintiff’s motion for preliminary injunction, i.e., that the plaintiff’s




                                           6
disagreement with his medical care does not establish deliberate indifference.

See Dkt. No. 76.

      C.    Analysis

      Federal Rule of Civil Procedure 65 governs the issuance of injunctions

and restraining orders. The primary difference between a temporary restraining

order (“TRO”) and a preliminary injunction is that a court may issue a TRO

“before the adverse party can be heard in opposition.” Fed. R. Civ. P.

65(b)(1)(C). In this case, the defendants have had an opportunity to be heard

on the issue and, as described below, the court will order the defendants to file

a more detailed response. The plaintiff’s request for relief—asking the court to

order that Dr. Murphy not be allowed to treat him—does not warrant

immediate injunctive relief, that is, relief without hearing from the defendants.

Thus, the court will deny the plaintiff’s motion for TRO.

      A preliminary injunction is “an extraordinary and drastic remedy, one

that should not be granted unless the movant, by a clear showing, carries the

burden of persuasion.” Mazurek v. Armstrong, 520 U.S. 968, 972 (1997). The

purpose of such an injunction is to minimize the hardship to the parties

pending the ultimate resolution of the lawsuit.” Fahenm-El v. Klincar, 841 F.2d

712, 717 (7th Cir. 1988). To obtain a preliminary injunction, the plaintiff has

the burden of establishing that: (1) he is likely to succeed on the merits of his

claim; (2) he has no adequate remedy at law; and (3) he is likely to suffer

irreparable harm without the injunction. Planned Parenthood of Ind., Inc. v.

Comm'r of Ind. State Dep't of Health, 699 F.3d 962, 972 (7th Cir. 2012), citing


                                         7
Am. Civil Liberties Union of Ill. v. Alvarez, 679 F.3d 583, 589-90 (7th Cir.

2012).

      In the context of prisoner litigation, the scope of the court’s authority to

issue an injunction is circumscribed by the Prison Litigation Reform Act

(“PLRA”). Westefer v. Neal, 682 F.3d 679, 683 (7th Cir. 2012). Under the PLRA,

preliminary injunctive relief “must be narrowly drawn, extend no further than

necessary to correct the harm the court finds requires preliminary relief, and

be the least intrusive means necessary to correct that harm.” 18 U.S.C.

§3626(a)(2); see also Westefer, 682 F.3d at 683 (noting the PLRA “enforces a

point repeatedly made by the Supreme Court in cases challenging prison

conditions: prisons officials have broad administrative and discretionary

authority over the institutions they manage”) (internal quotation marks and

citation omitted).

      As the court explained when it previously denied the plaintiff’s motion for

preliminary injunction to have Dr. Murphy stop treating him,

      [m]ere medical malpractice or a disagreement with a doctor’s
      medical judgment is not deliberate indifference. Edwards v. Snyder,
      478 F.3d 827, 831 (7th Cir. 2007) (citing Estelle v. Gamble, 429 U.S.
      97, 107 (1976)). At the same time, the fact that a plaintiff received
      some medical care does not automatically defeat a claim of
      deliberate indifference if a fact finder could infer the treatment was
      “so blatantly inappropriate as to evidence intentional mistreatment
      likely to seriously aggravate” a medical condition. Id. (citing Snipes
      v. DeTella, 95 F.3d 586, 592 (7th Cir. 1996)).

Dkt. No. 40 at 8-9. Based on the plaintiff’s motion for preliminary injunction, it

appears that he has consistently been requesting medical care for the same

issue and that the issues have not been resolved over an extended period. The


                                         8
plaintiff alleges: Dr. Murphy denied that the plaintiff’s urine was bloody a day

or two before he needed emergency surgery, Dr. Murphy did not treat the

plaintiff’s stomach pain which resulted in the plaintiff needing emergency

surgery to have his gall bladder removed, Dr. Murphy has not addressed the

plaintiff’s leaky urine issue, and Dr. Murphy has not addressed the plainitff’s

right testicle pain. Based on these allegations, the plaintiff understandably

does not want Dr. Murphy to treat him. He also claims that there are other

doctors at Oshkosh who can treat him. The plaintiff’s allegations constitute

more than mere disagreement with a course of treatment.

      In their response to the plaintiff’s motion for preliminary injunction, the

defendants state that they will provide a more detailed response if needed. The

court will require them to provide that more detailed response before resolving

the plaintiff’s motion for preliminary injunction. The defendants should file that

response within twenty-one days of the date of this order. The plaintiff will then

have ten days to file a reply.

II.   Plaintiff’s Motion to Correct Named Defendants, dkt. no. 67

      The plaintiff has filed a letter “about defendants who were not added to

caption.” Dkt. No. 67. He states that Welcome Rose, Lori Alsum and Charles

Factor are not in the caption of the docket sheet and he asks that the court

correct this “as they were on my original filing.” Id.

      The court did not add these individuals to the caption because the

plaintiff did not name them as defendants in the complaint. See Dkt. No. 1 at

1, 5-7. This probably was an oversight on the plaintiff’s part because his letter


                                         9
to the court demonstrates that he thought there were defendants. Page 10 of

the 118-page complaint references Welcome Rose, Lori Alsum and Charles

Facktor in conjunction with defendants Holly Gunderson and Lori Becher, who

all allegedly are part of the administrative complaint department and who

allegedly knew that the plaintiff’s painful conditions were not being treated.

Dkt. No. 1 at 10-11.

       The court will construe the plaintiff’s letter as a motion to amend the

complaint caption to add Rose, Alsum and Facktor as defendants and it will

grant the motion. The court will order service of the complaint on the new

defendants, direct them to answer the complaint, and amend the scheduling

order deadlines.

III.   Plaintiff’s Motions to Compel, dkt. nos. 79, 104; and Defendants’
       Motion for Protective Order, dkt. no. 81

       On August 9, 2018, the plaintiff filed a motion to compel discovery. Dkt.

No. 79. He states that he believes, based on his “jailhouse lawyer handbook,”

that he can send up to twenty-five interrogatories to each defendant. Id. The

plaintiff states that the State defendants’ lawyer sent him a letter which the

plaintiff interprets as a refusal to answer all his interrogatories. Id.; Dkt. No.

80-1. The letter states that counsel returns to the plaintiff the thirty-one

interrogatories he sent and asks him to identify the twenty-five he wants the

State defendants to answer. Id. The plaintiff asks the court to compel the

defendants to answer his interrogatories. Dkt. No. 79 at 1.

       The State defendants followed up with a joint motion for protective order

and response to plaintiff’s motion to compel. Dkt. No. 81. The defendants ask
                                         10
the court to issue an order that they do not need to respond to the plaintiff’s

most recent requests for admissions and interrogatories, and to deny the

plaintiff’ s motion to compel. Id. at 1. According to the State defendants, they

already have responded to the plaintiff’s first set of discovery, which included

responding to 233 requests for admissions. Id. at 2. They state that on August

3, 2018, they received another set of discovery, which included 124

interrogatories. Id. They attempted to meet and confer with the plaintiff and

told him to select the twenty-five he wants them to respond to. Id. According to

the defendants, the plaintiff failed to meet and confer; instead, he filed his

motion to compel and then, on August 15, 2018, the defendants received 90

additional requests for admissions. Id. They state that a large portion of this

discovery is duplicative of the discovery requests to which they already have

responded and/or can be answered by the plaintiff reviewing his medical

records and the relevant inmate complaints. Id. The State defendants ask the

court to enter a protective order, stating that they do not need to respond to

the plaintiff’s outstanding discovery request, and that the plaintiff must seek

permission from the court before he serves any additional discovery on them.

Id. With respect to the plaintiff’s motion to compel, the defendants contend that

the court should deny the motion because the plaintiff failed to meet and

confer, as required. Id. at 3. They also state that the plaintiff did not even

attempt to contact them to seek permission to serve more than twenty-five

interrogatories. Id.




                                         11
      The plaintiff since has filed another motion to compel—probably because

the court delayed in responding to his first one. Dkt. No. 104.

      The court gets involved in the discovery process only if a party fails to

respond to interrogatories or requests for production of documents. In such a

situation, the party who made the requests may file a motion to compel with

the court, but only after conferring or attempting to confer with the party

failing to make disclosure or discovery to obtain it without court involvement.

Civil L.R. 37 (E.D. Wis.) The plaintiff must attempt to resolve discovery disputes

in this manner before filing a motion to compel discovery. Any motion to

compel should describe the efforts the moving party has made to resolve the

dispute directly with the other side. See Fed. R. Civ. P 37(a); Civil L. R. 37 (E.D.

Wis.). The plaintiff did not attempt to resolve his discovery dispute with the

defendants before filing his motion to compel. The court will deny the plaintiff’s

motions to compel.

      “Any party may serve upon any other party no more than 25 written

interrogatories.” Civil L.R. 33(a)(1) (E.D. Wis.). Under this rule, the plaintiff may

direct twenty-five interrogatories to the State defendants and twenty-five to

defendant Wall, who is represented by separate counsel. See id. The plaintiff

may ask the State defendants’ permission to serve more than twenty-five

interrogatories, but he should make that request directly to the State

Defendants’ lawyer; he should not file a motion with the court. Civil L.R.

33(a)(3) (E.D. Wis.). Only if the defendants refuse to allow him more than

twenty-five interrogatories, the plaintiff believes that he needs to ask more than


                                         12
twenty-five interrogatories to either set of defendants, and he unsuccessfully

attempts to resolve the issue with the defendants, may the plaintiff file a

motion with the court to compel discovery—and if even then, he must explain

to the court what efforts he made to work things out with the defendants on his

own. Id.

        The court also will deny the defendants’ motion for protective order. The

plaintiff does not have an attorney and he has limited options for conducting

discovery. The defendants may object to discovery requests that they do not

believe they have to respond to. But the court will not deem all the plaintiff’s

admissions requests unreasonable. It appears that the plaintiff followed up

with requests for admissions after the defendants refused to answer the

interrogatories. And it is not clear if the defendants have responded to any

interrogatories at this point. In any event, the court has directed the plaintiff to

consult with the defendants and the court anticipates that the parties will be

able to work together to conduct any future discovery in a reasonable manner.

IV.     Plaintiff’s Motion to Postpone Deposition and Appoint Counsel, dkt.
        no. 90

      A. Postpone Deposition

        On September 11, 2018, the plaintiff filed a motion to postpone his

deposition— scheduled for September 14, 2018—until the court appoints him

an attorney. Dkt. No. 90. According to the plaintiff, he found out on September

7 that the defendants had scheduled a deposition of him at Oshkosh on

September 14. Id. at 1. The plaintiff states that this violates the court’s order

which stated that he should have received notice of the deposition fourteen
                                         13
days beforehand. Id. at 1-2. He states that the notice was dated August 31,

2018 but was not served on him until September 7. Id. at 2. The plaintiff also

states that the notice he received violates the court’s order that all discovery is

to be completed thirty days before the discovery deadline, which was

September 14, 2018. Id.1

      The plaintiff’s request to postpone his deposition is moot. The court is

going to extend the deadlines, so the defendants may depose the plaintiff, if

needed.

      B.     Request for Counsel

      The plaintiff also asked the court to appoint counsel to represent him. Id.

at 2. He states that he cannot afford counsel, that his imprisonment will

greatly limit his ability to litigate the issues in this case, that the case is

complex and will require significant research and investigation, and that he

has limited access to the law library and limited knowledge of the law. Id.

      The defendants oppose the plaintiff’s request for counsel. Dkt. No. 94.

They contend that the plaintiff should use the approximately $10,000 which he

claims he has invested in the Federal Court Registry Investment System at the

United States Treasury. Id. at 1-2. The plaintiff responds that he should not be

required to use this money. Dkt. No. 96 at 1. He points out that he disclosed


      1
       On September 12, 2018, the State defendants filed a motion for
extension of time to conduct discovery and file dispositive motions. Dkt. No. 91.
The court granted this motion with a text-only order on October 12, 2018,
extending the deadline for the completion of discovery to October 29, 2018 and
extending the dispositive motion filing deadline to November 29, 2018. Dkt. No.
98.

                                          14
this money in his motion for leave to proceed without prepayment of the filing

fee and that Judge Adelman ordered that the money stay in the account until

his release from prison. Id. The plaintiff states that he does not have the

authority to access the funds until after his release. Id.

      The court previously denied the plaintiff’s motions to appoint counsel.

Dkt. Nos. 40, 63. The court agrees that he has made a reasonable attempt to

find an attorney on his own. But, as explained in the court’s prior orders, the

plaintiff has shown that he is competent to conduct discovery and engage in

pretrial motion practice. The plaintiff’s filings continue to demonstrate his

ability to advocate for himself as well as his understanding of his claims and

the issues involved. The plaintiff is not a lawyer, so he doesn’t have the same

knowledge of the law that the defendants do. But the court takes account of

that fact, and provides appropriate minimal guidance as well as leniency as it

relates to his understanding and knowledge of applicable procedural rules. The

court again will deny without prejudice the plaintiff’s motion to appoint counsel

because he continues to be able to represent himself at this stage.

V.    Plaintiff’s October 15 Letter to the Court, dkt. no. 101

      On October 15, 2018, the plaintiff filed a letter to the court asking for

clarification on whether the court’s scheduling order required him to file a

dispositive motion, or whether it just allowed him to file one if he wanted to.

Dkt. No. 101 at 1. The court never requires any party to file a dispositive

motion (such as a summary judgment motion). It is each party’s choice




                                        15
whether to file such a motion or not. The court simply sets deadlines by which

parties may file such motions if they choose to do so.

VI.   Conclusion

      The court ORDERS the defendants to file a more detailed response to the

plaintiff’s motion for preliminary injunction (dkt. no 64) within twenty-one days

of the date of this order, as described in this order. The plaintiff may file a reply

within ten days after the defendants respond.

      The court GRANTS the plaintiff’s motion to correct named defendants.

Dkt. No. 67. The court asks the clerk’s office to add Welcome Rose, Lori Alsum

and Charles Facktor as defendants.

      Under an informal service agreement between the Wisconsin Department

of Justice and this court, the court ORDERS the clerk’s office to electronically

send copies of the plaintiff’s complaint and this order to the Wisconsin

Department of Justice for service on defendants Welcome Rose, Lori Alsum and

Charles Facktor.

      Under an informal service agreement between the Wisconsin Department

of Justice and this court, the court ORDERS defendants Rose, Alsum and

Facktor to file a responsive pleading to the complaint within sixty days of

receiving electronic notice of this order.

      The court DENIES the plaintiff’s motion for temporary restraining order.

Dkt. No. 73.

      The court DENIES the plaintiff’s motion to compel. Dkt. No. 79.




                                         16
      The court DENIES the defendants’ motion for protective order. Dkt. No.

81.

      The court DENIES AS MOOT the plaintiff’s motion to postpone

deposition. Dkt. No. 90.

      The court DENIES WITHOUT PREJUDICE the plaintiff’s motion to

appoint counsel. Dkt. No. 90.

      The court DENIES the plaintiff’s motion to compel. Dkt. No. 104.

      The court AMENDS the scheduling order: the deadline for the parties to

complete all discovery is March 15, 2019, and the deadline for filing

dispositive motions is April 15, 2019.

      Dated in Milwaukee, Wisconsin this 29th day of November, 2018.

                                    BY THE COURT:


                                    ________________________________________
                                    HON. PAMELA PEPPER
                                    United States District Judge




                                         17
